 

Exhibit 10.5

 

FORM OF FIRST AMENDMENT TO SERVICES AGREEMENT

 

This First Amendment to Services Agreement (this “Amendment”), effective as of
December 13, 2019, is between Liberty Media Corporation, a Delaware corporation
(the “Provider”), and [____], a Delaware corporation (“[____]” or “[____]”).

 

RECITALS

 

WHEREAS, the Provider and [____] previously entered into that certain Services
Agreement, dated as of [____] (the “Original Agreement”); and

 

WHEREAS, in connection with the execution and delivery by the Provider and
Gregory B. Maffei (“Executive”) of that certain Executive Employment Agreement
dated as of the date hereof (the “Executive Employment Agreement”), the Provider
and [____] desire to amend the Original Agreement on the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

 

1.Defined Terms. All initially capitalized terms used but not defined herein
shall have the respective meanings assigned to such terms in the Original
Agreement.

 

(a)           The term “[____]” as used in the Original Agreement and this
Amendment (and the term “[____]” as used in this Amendment) shall each refer to
[____], a Delaware corporation.

 

(b)           References to “the Agreement” shall be deemed to be references to
the Original Agreement, as amended by this Amendment and as it may be further
amended from time to time in accordance with the terms thereof and hereof.

 

2.Amendment to Section 2.2. Section 2.2 of the Original Agreement is amended to
read in its entirety as follows:

 

“Section 2.2 Cost Reimbursement. In addition to (and without duplication of) the
[Allocated Expenses] [Services Fee] payable pursuant to Section 2.1 and
Executive Allocated Expenses pursuant to Section 2.5, [____] also will reimburse
the Provider for all direct out-of-pocket costs, with no markup (“Out-of-Pocket
Costs”), incurred by the Provider in performing the Services (e.g., postage and
courier charges, [software license fees attributable to desktop or laptop
computers utilized by Employees,] travel, meals and entertainment expenses, and
other miscellaneous expenses that are incurred by the Provider or the
[Employees] [Personnel] in the conduct of the Services).”

 





 

 

3.Amendment to [Section 2.4] [Article II]. [Section 2.4] [Article II] of the
Original Agreement is amended to [read in its entirety] [insert new Section 2.4
and Section 2.5] as follows:

 

“[Section 2.4. Survival.] The terms and conditions of this Article II will
survive the expiration or earlier termination of this Agreement with respect to
such amounts as are payable in respect of the period of time prior to the
effective date of such expiration or termination.”

 

4.[Amendment to Article II. Article II of the Original Agreement is amended to
insert new Section 2.5 as follows:]

 

“Section 2.5. Executive Compensation Expenses. Notwithstanding anything in this
Agreement to the contrary, this Section 2.5 shall apply with respect to the
Executive Allocated Expenses and Direct Compensation (each as defined below).

 

(a)           Executive Allocated Expenses. [____] shall be allocated a portion
of the Executive Allocated Expenses equal to its Executive Percentage (as
defined below). The “Executive Allocated Expenses” mean Executive’s aggregate
salary, commitment bonus (as described in Section 4.2 of the Executive
Employment Agreement), health, retirement and other compensation, benefits,
perquisites, any legal fees and other expense reimbursements owed to Executive
pursuant to Section 9.6 of the Executive Employment Agreement, any Special
Reimbursement payments owed to Executive by the Provider (as defined and
described in Section 9.7 of the Executive Employment Agreement) and other
expenses paid by Provider in connection with the employment of Executive and all
Severance Payments (as defined below) paid by Provider; provided, however, that
the Executive Allocated Expenses will not include (1) any annual cash bonus
amounts with respect to services performed for the benefit of the Provider
(excluding, for the avoidance of doubt, the commitment bonus described in
Section 4.2 of the Executive Employment Agreement) and any equity-based
compensation, in each case, paid to such [Employee] [Personnel] by the Provider,
(2) all Direct Compensation and any Prorated Executive Bonus Payment (as defined
below), and (3) Out-of-Pocket Costs. The Executive Allocated Expenses will be
more fully set forth in, and determined from time to time in the manner set
forth in, Schedule 2.5 attached hereto, as such Schedule may be periodically
amended and revised by the parties as set forth in this Section 2.5.

 

(b)           Payment of Direct Compensation. In accordance with the Executive
Employment Agreement, [____] agrees to (i) pay Executive [____]’s allocation of
the annual cash bonus amounts with respect to services performed for the benefit
of [____] in accordance with Section 4.3 of the Executive Employment Agreement
with such allocation being equal to the Executive Percentage, (ii) grant
Executive options to purchase shares of Series [__] Common Stock of [____]
(“[____] Common Stock”) in accordance with Section 4.10 of the Executive
Employment Agreement (the “Service Company Term Awards”) and (iii) grant
Executive an annual award with respect to [____] Common Stock in accordance with
Section 4.11 of the Executive Employment Agreement (the “Annual Executive
Incentive Awards” and, together with the Service Company Term Awards, the
“Equity Awards”). The compensation described in the preceding sentence is
referred to herein as the “Direct Compensation.” [____] will be solely
responsible for all liabilities associated with the Direct Compensation,
including with respect to satisfaction of the obligations with respect to Annual
Executive Incentive Awards on any termination of Executive’s services with the
Provider or [____]. The Direct Compensation will be more fully set forth in, and
determined from time to time in the manner set forth in, Schedule 2.5 attached
hereto, as such Schedule may be periodically amended and revised by the parties
as set forth in this Section 2.5.

 



2

 

 

(c)           Payment of Executive Severance.

 

(i)              The Executive Allocated Expenses shall include all cash
severance payments and benefit continuation obligations owed to Executive by the
Provider pursuant to Section 5 of the Executive Employment Agreement (“Severance
Payments”). Furthermore, [____] may, in lieu of reimbursing Provider the
Executive Percentage of any Severance Payments and in accordance with Section 5
of the Executive Employment Agreement, directly deliver shares of [____] Common
Stock to Executive in satisfaction of a portion of its Executive Percentage of
the Severance Payments (a “Share-Based Severance Payment”), provided, that, in
the event [____] is unable or otherwise fails to deliver any Share-Based
Severance Payment in [____] Common Stock, [____] shall deliver cash to Provider
in an amount equal to the value of Share-Based Severance Payment otherwise
required to be delivered to Executive by [____].

 

(ii)              Following an Executive Service Termination (as defined below)
under circumstances qualifying Executive for payment of a prorated annual bonus
pursuant to Section 5.7 of the Executive Employment Agreement (the “Prorated
Executive Bonus Payment”), [____] shall pay Executive the Prorated Executive
Bonus Payment at the time such payment is due under the Executive Employment
Agreement; provided, that, in the event [____] fails to pay the Prorated
Executive Bonus Payment, it shall reimburse the Provider amounts paid by
Provider in respect thereof.

 

(iii)            The amounts set forth in this Section 2.5(c) shall be paid by
[____] in addition to any Executive Termination Payment payable to Provider
under Section 3.4 of this Agreement.

 

(iv)             In the event of any termination of employment or Services of
Executive, this Section 2.5 shall apply to any severance or other payments to be
made by or allocated to [____][ in lieu of, and notwithstanding, Section 4.3 of
this Agreement].

 

(d)           Executive Percentage. The “Executive Percentage” for the period
commencing January 1, 2020 through December 31, 2020 is set forth in Schedule
2.5 and thereafter the Executive Percentage and the Executive Allocated Expenses
will be determined annually by the Provider, in consultation with [____] and the
Executive, prior to each December 15th of the Term, pursuant to paragraph (e)
below.

 

(e)           Determination of Amounts and Allocations. Unless otherwise agreed
between the Provider and [____], in consultation with Executive, the Executive
Percentage will be determined consistent with the methodology described on
Schedule 2.5. In addition, following any Significant Corporate Transaction, the
Provider and [____], in consultation with Executive, will negotiate in good
faith any appropriate adjustments to the Executive Percentage, Executive
Allocated Expenses and Direct Compensation. In no event will any such
adjustments apply retroactively (without the prior written consent of Provider
and [____] in consultation with the Executive and, with respect to any
retroactive adjustments to Direct Compensation previously paid or awarded to
Executive, without the prior written consent of Executive).

 



3

 

 

(i)               The parties acknowledge and agree that the methodology
described on Schedule 2.5 reflects a good faith estimate of the amount of time
that the Provider estimates Executive will spend providing Services to [____]
during the upcoming fiscal year and that the parties in making any good faith
adjustments to the Executive Percentage may take into account such other factors
as they deem relevant, including (for the avoidance of doubt) those described in
clause (ii) below.

 

(ii)              In the event of (1) a termination by Executive or any other
company to whom Executive is providing service at the direction of Provider
(each, an “Other Service Company”) of Executive’s services to such Other Service
Company, (2) a Change in Control (as such term is defined in the Executive
Employment Agreement) of any Other Service Company, (3) a Fundamental Corporate
Event (as defined in the Executive Employment Agreement) with respect to the
Provider or any Other Service Company, or (4) any other material change in
circumstances with respect to the Provider or any Other Service Company
following the last agreed adjustment to the Executive Percentage, Executive
Allocated Expenses or Direct Compensation that, in each case, results in a
change in the allocable percentage of time spent by Executive providing Services
to [____], in the Executive Allocated Expenses or in the Direct Compensation
(any such event in clause (1) through (4) inclusive, a “Significant Corporate
Transaction”), the Provider and [____] shall promptly, and in good faith,
renegotiate the Executive Percentage, Executive Allocated Expenses and Direct
Compensation, in consultation with Executive, based on, among other things
deemed relevant by the parties, the anticipated Services to be provided by
Executive to [____] during any upcoming fiscal period and the amount of time
that the Provider estimates Executive will spend providing Services to [____]
during such time.

 

(iii)            In the event of a dispute between the Provider and [____] as to
the determination of the amount of the Executive Percentage, Executive Allocated
Expenses or Direct Compensation, each of the Provider and [____] agrees to
attempt, in good faith and in consultation with the Executive, to resolve the
dispute as set forth in Section 7.16 of this Agreement.

 

(iv)             It is intended that the payments by [____] to the Provider
under this Agreement in respect of Executive Allocated Expenses and any
Termination Payment, when combined with the payment of the Direct Compensation
and any Prorated Executive Bonus Payment by [____] directly to Executive, are
comparable to those which [____] would pay to a third party on an arm’s length
basis for the same services.

 

(f)           Provider as Payor. Notwithstanding Section 4.2 of this Agreement,
the parties acknowledge and agree that the Provider, and not [____], will be
solely responsible for the payment of salaries, wages, benefits (including
health insurance, retirement, and other similar benefits, if any), perquisites
and other compensation applicable to Executive; provided, however, that [____]
is responsible for the reimbursement to Provider of the Executive Percentage of
the Executive Allocated Expenses and payment of the Direct Compensation and any
Prorated Executive Bonus Payment directly to Executive each as provided in this
Section 2.5. The parties acknowledge that Executive will provide services
directly to [____] in consideration for the receipt of the Direct Compensation
and any Prorated Executive Bonus Payment. [Except as otherwise required by the
terms of the Tax Sharing Agreement,] the Provider will be responsible for the
payment of all federal, state, and local withholding taxes on the compensation
of Executive (other than Direct Compensation and any Prorated Executive Bonus
Payment) and other such employment related taxes as are required by law, and
[____] will be responsible for the payment of all federal, state, and local
withholding taxes on the Direct Compensation and any Prorated Executive Bonus
Payment paid to Executive by [____] and other such employment related taxes as
are required by law. Each of [____] and the Provider will cooperate with the
other to facilitate the other’s compliance with applicable federal, state, and
local laws, rules, regulations, and ordinances applicable to the employment of
Executive by either party.

 



4

 

 

(g)           Monthly Payment. [____] will pay the Provider, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
[____], in arrears on or before the last day of each calendar month beginning
with January 2020, its allocated portion of the Executive Allocated Expenses
then in effect, in monthly installments.

 

(h)           No Duplication. For the avoidance of doubt, no Executive Allocated
Expenses, Direct Compensation, Prorated Executive Bonus Payments or Executive
Termination Payment (as defined below) will be included in the [Allocated
Expenses or in the severance payments under Section 4.2 allocated to [____]
pursuant to this Agreement][Services Fee].”

 

5.Amendment to Section 3.3. Section 3.3 of the Original Agreement is amended to
insert the following as the last paragraph:

 

“An Executive Termination Payment may be due in connection with the termination
of this Agreement pursuant to this Section 3.3 as described in and subject to
the limitations of Section 3.4(c).”

 

6.Amendment to Article III. Article III of the Original Agreement is amended to
insert new Section 3.4 as follows:

 

“Section 3.4. Termination of Executive Services. This Section 3.4 shall apply
with respect to the termination of any Services provided by Executive in lieu of
and notwithstanding Section 3.2 of this Agreement:

 

(a)           Termination of Executive Services by [____]. At any time during
the Term, [____] may elect to discontinue obtaining any of the Services from
Executive (including removing Executive from his position as [Executive
Chairman] [President and CEO] at [____]) by providing written notice to the
Provider and the Executive (an “Executive Service Termination”). Such Executive
Service Termination shall be effective (i) in the case of termination for Cause
(as defined in the Executive Employment Agreement with reference to [____]), on
the date written notice is provided by [____] to the Provider and the Executive
and (ii) in the case of termination for any reason other than termination for
Cause on the later of (x) the 30th day following the delivery of such notices
(or such later date as may be specified in the notices) and (y) the payment by
[____] to the Provider of the Executive Termination Payment.

 



5

 

 

(b)           Termination of Executive Services by Provider. At any time during
the Term, the Provider may elect to discontinue providing [____] any of the
Services by Executive by providing written notice to [____] and the Executive,
including, in connection with a termination by Executive of his employment with
the Provider or of any services provided to [____] under his Executive
Employment Agreement. Such termination shall be effective on the date specified
in the notices.

 

(c)           Termination Requiring Payment of Executive Termination Payment.

 

(i)               An Executive Service Termination for any reason other than
termination for Cause (as defined in the Executive Employment Agreement with
reference to [____]) will result in an obligation by [____] to pay the Provider
the Executive Termination Payment no later than the effective date of such
Executive Service Termination.

 

(ii)              A termination (x) by the Provider of the Services provided to
[____] by Executive following or in connection with a Change in Control (as
defined in the Executive Employment Agreement with reference to [____]) of
[____] or (y) by Executive of his Services provided to [____] under the
Executive Employment Agreement, in each case, shall also require the payment by
[____] to the Provider of the Executive Termination Payment no later than the
effective date of such termination. The effective date of a termination
described in clause (y) of this Section 3.4(c)(ii) shall be determined in
accordance with the Executive Employment Agreement.

 

(iii)            In event of the termination of this Agreement on or before the
expiration of the Employment Period (as defined in the Executive Employment
Agreement) pursuant to Section 3.3, [____] will pay the Executive Termination
Payment to the Provider no later than the effective date of such termination;
provided, however, that if such termination of this Agreement is at or after the
time Executive’s services to [____] or Provider under the Executive Employment
Agreement have been terminated for Cause or by Executive without Good Reason
(each as defined in the Executive Employment Agreement with reference to either
Provider or [____]), then no Executive Termination Payment shall be due.

 

(iv)             Notwithstanding anything to contrary in this Section 3.4(c),
(1) no Executive Termination Payment shall be payable if in connection with the
events giving rise to such payment obligation Executive is no longer employed by
Provider, and (2) only one Executive Termination Payment shall be paid under
this Agreement.

 

(v)              The “Executive Termination Payment” means the net present value
(determined by Provider in good faith, as of the date on which Executive’s
services to [____] are terminated (the “Service Termination Date”)) of the sum
of:

 

(1)              an amount equal to (x) the Executive Percentage then-in effect
multiplied by (y) all Executive Allocated Expenses that would have been
allocated to [____] pursuant to Section 2.5 (absent termination of Executive’s
services to [____]) from and after the Service Termination Date through the
earlier of the expiration of the Employment Period or December 31 of the
calendar year following the year in which the Service Termination Date occurs
(and if the Executive Percentage for such following year has not yet been
determined, then the Executive Percentage for such following year will be deemed
to be the same as the Executive Percentage for the year in which the Service
Termination Date occurs); plus

 



6

 

 

(2)              an amount equal to (x) [____]’s allocation of the Aggregate
Target Bonus (as defined in the Executive Employment Agreement) for the year in
which the Service Termination Date occurs multiplied by (y) the ratio of (A) the
number of days remaining in the year in which the Service Termination Date
occurs to (B) 365; plus

 

(3)              an amount equal to [____]’s allocation of the Aggregate Target
Bonus for the first calendar year commencing after the Service Termination Date
(and if [____]’s allocation of the Aggregate Target Bonus for such year has not
yet been determined, then this clause (3) shall refer to [____]’s allocation of
the Aggregate Target Bonus for the year in which the Service Termination Date
occurs); provided, that if the Service Termination Date occurs during the last
calendar year of the Employment Period, then this clause (3) shall equal $0;
plus

 

(4)              if the Service Company Term Awards to be granted to Executive
by [____] pursuant to Section 2.5(b)(ii) of this Agreement have not been granted
on or before the Service Termination Date, then an amount equal to the portion
of the $45,000,000 grant value for all Term Awards (as defined in the Executive
Employment Agreement) that is allocated to [____] pursuant to Section 4.10(b) of
the Executive Employment Agreement (and if the portion of the Term Awards that
will be allocated to [____] pursuant to Section 4.10(b) of the Executive
Employment Agreement has not yet been determined, then this clause (4) shall
refer to the portion of the Term Awards allocated to [____] pursuant to Schedule
2.5 to this Agreement with respect to the Service Company Term Awards granted by
[____] in December 2019 pursuant to Section 4.10(a) of the Executive Employment
Agreement, unless otherwise agreed by the Provider and [____], in consultation
with the Executive); provided that if all Service Company Term Awards have been
granted to Executive on or before the Service Termination Date then this clause
(4) shall equal $0; plus

 

(5)              if the Annual Executive Incentive Awards to be granted to
Executive by [____] pursuant to Section 2.5(b)(iii) of this Agreement for the
year in which the Service Termination Date occurs have not been granted on or
before the Service Termination Date, then an amount equal to the Service Company
Target Amount (as defined in the Executive Employment Agreement) applicable to
[____] pursuant to Section 4.11(b) of the Executive Employment Agreement for
such year (and if all Annual Executive Incentive Awards for the year in which
the Service Termination Date occurs have been granted to Executive, then this
clause (5) shall equal $0); plus

 

(6)              an amount equal to the Service Company Target Amount (as
defined in the Executive Employment Agreement) applicable to [____] for the
first calendar year commencing after the Service Termination Date (and if the
Service Company Target Amount for such year has not yet been determined, then
this clause (6) shall refer to the Service Company Target Amount applicable to
[____] for the year in which the Service Termination Date occurs) ; provided,
that if the Service Termination Date occurs during the last calendar year of the
Employment Period, then this clause (6) shall equal $0.

 



7

 

 

(d)           No Effect on other Services. The Provider shall have no obligation
to provide the Services that have been discontinued pursuant to this Section
3.4, and [____]’s obligation to further compensate the Provider for such
Services, in each case, from and after the effective date of the termination of
such Services in accordance with this Agreement will remain in effect for the
remainder of the Term with respect to those Services that have not been so
discontinued. Each party will remain liable to the other for any required
payment or performance accrued prior to the effective date of the termination of
such Services.

 

(e)           Impact on Equity Awards. The impact of termination of any Services
provided by Executive pursuant to this Section 3.4 on the Equity Awards will be
as specified in the Equity Award Agreements.”

 

7.Amendment to Article V. Article V of the Original Agreement is amended to
insert new Section 5.3 as follows:

 

“Section 5.3. Equity Awards. [____] represents and warrants that each equity
award granted to Executive with respect to its common stock shall either be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409”). Without limiting the foregoing, each option granted to
Executive that is intended to be exempt from Section 409A shall be with respect
to “service recipient stock” and with respect to an “eligible issuer of service
recipient stock” (each as defined in Section 409A), shall not contain any
feature for the deferral of compensation and shall have an exercise or strike
price that is not less than the fair market value of such service recipient
stock on the grant date of such award.”

 

8.Amendment to Section 6.4. Section 6.4 of the Original Agreement is amended to
read in its entirety as follows:

 

“Section 6.4. Survival. The terms and conditions of this Article VI will survive
the expiration or termination of this Agreement only in respect of claims for
indemnification asserted against the Indemnitor prior to such termination.”

 

9.Amendment to Section 7.6. Section 7.6 of the Original Agreement is amended to
read in its entirety as follows:

 

“Section 7.6. Third-Party Rights. Nothing expressed or referred to in this
Agreement is intended or will be construed to give any Person other than the
parties hereto, the [____] Indemnitees, Provider Indemnitees, Executive and
their respective successors and permitted assigns any legal or equitable right,
remedy or claim under or with respect to this Agreement, or any provision
hereof, it being the intention of the parties hereto that this Agreement and all
of its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement, Executive and their respective successors and
assigns. For the avoidance of doubt, Executive shall be considered a third party
beneficiary of this Agreement with respect to, and entitled to the rights and
benefits set forth in, the Amendment and may enforce the applicable provisions
of this Agreement as if Executive was a party hereto.”

 



8

 

 

10.Amendment to Section 7.9. Section 7.9(a) of the Original Agreement is amended
to read in its entirety as follows:

 

“(a)           This Agreement will inure to the benefit of and be binding on the
parties to this Agreement and their respective legal representatives, successors
and permitted assigns, including, for avoidance of doubt successors and assigns
of [____] as a result of a Spin Transaction or a Fundamental Corporate Event
(each as defined in the Executive Employment Agreement).”

 

11.Amendment to Article VII. Article VII of the Original Agreement is amended to
insert new Section 7.16 as follows:

 

“Section 7.16. Dispute Resolution. In the event of any dispute arising out of or
related to this Agreement or any of the transactions contemplated hereby, the
parties shall first negotiate in good faith to resolve such dispute in
accordance with this Section 7.16 prior to commencing any action, suit or
proceeding before any court or other adjudicatory body. The parties shall
designate representatives to meet to negotiate in good faith a resolution of
such dispute for a period of thirty days (which may be extended by agreement of
the parties). If at the end of the good faith negotiation period the parties
fail to resolve the dispute, then the parties shall mediate the dispute before a
neutral third party mediator under the then current American Arbitration
Association (AAA) procedures for mediation of business disputes. The parties
will equally share the cost of the mediation.”

 

12.Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment electronically
(including by e-mail delivery of a “.pdf” format data file) shall be equally as
effective as delivery of a manually executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment electronically also
shall deliver a manually executed counterpart of this Amendment but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

13.Entire Agreement. The Original Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

 

14.Reaffirmation of the Original Agreement. Except as specifically set forth in
this Amendment, all other terms and conditions of the Original Agreement shall
remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 



9

 

 

IN WITNESS WHEREOF, each of the parties has signed this Amendment, or has caused
this Amendment to be signed by its duly authorized officer, as of the date first
above written.

 

  PROVIDER:         LIBERTY MEDIA CORPORATION         By:       Name:   Renee
Wilm   Title: Chief Legal Officer         [____]:         [____]         By:    
  Name:   Kate Jewell   Title:   Assistant Vice President

 

[Signature Page to [____] Amendment]

 





 

 

Schedule 2.5

 

Executive Percentage

 

2020 Executive Percentage

 

For Executive’s 2020 compensation, the Executive Percentage for each of
Provider, Qurate Retail, Inc. (“Qurate”), Liberty Broadband Corporation (“LBC”),
GCI Liberty, Inc. (“GCIL”) and Liberty TripAdvisor Holdings, Inc. (“LTAH” and
together with Qurate, LBC and GCIL, the “Service Companies” and each, a “Service
Company”) will be as set forth below, unless a different allocation is otherwise
agreed by Provider, the Service Companies and Executive:

 

  Provider Qurate GCIL LBC LTAH FWONK LSXMK BATRK QRTEA GLIBA LBRDK LTRPB 2020
Executive Percentage (by ticker) 16.0% 23.0% 5.0% 19.0% 14.0% 18.0% 5.0% 2020
Executive Percentage (by company) 44.0% 19.0% 14.0% 18.0% 5.0%

 

Executive Percentage Methodology

 

For calendar years 2021 and beyond, the “Executive Percentage” will be
determined based on the following two factors, each weighted 50%: (i) the
relative market capitalization of shares of Series C Liberty SiriusXM common
stock, par value $0.01 per share (“LSXMK”), Series C Liberty Braves common
stock, par value $0.01 per share (“BATRK”), and Series C Liberty Formula One
common stock, par value $0.01 per share (“FWONK,” and together with LSXMK and
BATRK, the “Series C Common Stock”), Series A common stock, par value $0.01 per
share, of Qurate (“QRTEA”), Series C common stock, par value $0.01 per share, of
LBC (“LBRDK”), Series A common stock, $0.01 per share, of GCIL (“GLIBA”) and
Series B common stock, par value $0.01 per share, of LTAH (“LTRPB,” and together
with the Series C Common Stock, QRTEA, LBRDK and GLIBA, the “Common Stock”); and
(ii) on the average of (x) the percentage allocation of time for all Provider
employees across the applicable Service Companies or tracking stock groups
represented by all Series C Common Stock and (y) the Executive’s percentage
allocation of time across the applicable Service Companies or tracking stock
groups represented by all Series C Common Stock (in each case, for the prior
calendar year), unless a different allocation method is otherwise agreed by the
Provider and the Service Companies in consultation with the Executive.

 

Certain 2020 Executive Allocated Expenses

 

For the avoidance of doubt, the aggregate annual base salary and the initial
commitment bonus payable to Executive pursuant to the Executive Employment
Agreement shall be allocated to, and reimbursed to Provider by, each Service
Company in 2020 based on its respective Executive Percentage as set forth below:

 

  Aggregate
Amount Allocation of Aggregate Annual Base Salary and
Annual Initial Commitment Bonus by Company Provider Qurate GCIL LBC LTAH 2020
Executive Percentage   44.0% 19.0% 14.0% 18.0% 5.0% 2020 Annual Base Salary
 $3,000,000 $1,320,000 $570,000 $420,000 $40,000 $150,000 Initial Commitment
Bonus $5,000,000 $2,200,000 $950,000 $700,000 $900,000 $250,000

 





 

 

Direct Compensation

 

Direct Compensation

 

The amounts of the annual cash performance bonus, the Annual Executive Incentive
Awards and the Service Company Term Awards payable by each Service Company
directly to Executive pursuant to Section 2.5(b) of this Agreement shall be
determined as follows:

 

·Annual Cash Performance Bonus. Executive’s aggregate target annual cash
performance bonus amount of $17 million (“Aggregate Annual Target Cash Bonus”)
is allocated to each Service Company based on its respective Executive
Percentage and may be made subject to the achievement of one or more performance
metrics as described in Section 4.3 of the Executive Employment Agreement;

 

·Annual Incentive Awards. Executive’s aggregate annual equity award target value
of $17.5 million (“Aggregate Annual Equity Award Target”) is allocated to each
Service Company based on its respective Executive Percentage; and

 

·Service Company Term Awards. Executive’s aggregate upfront stock option and
restricted stock unit (“RSU”) grant date value of $90 million (“Aggregate Term
Award”) is allocated to each Service Company based on its respective Executive
Percentage.

 

2020 Allocation

 

The Aggregate Annual Target Cash Bonus, Aggregate Annual Equity Incentive Award
Target and Aggregate Term Award shall be allocated to each Service Company in
2020 based on its respective Executive Percentage as set forth below:

 

  Aggregate
Annual Target
Cash Bonus Allocation of Aggregate Annual Target Cash Bonus by Company Provider
Qurate GCIL LBC LTAH 2020 Executive Percentage   44.0% 19.0% 14.0% 18.0% 5.0%
2020 Annual Target Cash Bonus  $17,000,000 $7,480,000 $3,230,000 $2,380,000
$3,060,000 $850,000

 

  Aggregate
Annual Equity
Award Target Allocation of Aggregate Annual Equity Award Target by Ticker (1)
Provider Qurate GCIL LBC LTAH FWONK LSXMK BATRK QRTEA GLIBA LBRDK LTRPB 2020
Executive Percentage   16.0% 23.0% 5.0% 19.0% 14.0% 18.0% 5.0% 2020 Annual
Equity Award Target $17,500,000  $2,800,000 $4,025,000 $875,000 $3,325,000
$2,450,000 $3,1150,000 $875,000 2020 Annual Equity Awards (by company)
$17,500,000 Total: $7,700,000 $3,325,000 $2,450,000 $3,1150,000 $875,000

 

(1)The exercise price of any options granted by the Provider or a Service
Company will equal the fair market value of the underlying stock on the grant
date determined in accordance with the governing plan, which will not occur
during a blackout. The value will be determined in accordance with the
applicable company’s standard grant practice.

 



12

 

 

  Aggregate
Term Award (1) Allocation of Aggregate Term Award by Ticker (1) (2) Provider
Qurate GCIL LBC LTAH FWONK LSXMK BATRK QRTEA GLIBA LBRDK LTRPB Executive
Percentage   16.0% 23.0% 5.0% 19.0% 14.0% 18.0% 5.0% 2019 tranche $45,000,000
 $7,200,000 $10,350,000 $2,250,000 $8,550,000 $6,300,000 $8,100,000 $2,250,000
2020 tranche (estimated) $45,000,000  $7,200,000 $10,350,000 $2,250,000
$8,550,000 $6,300,000 $8,100,000 $2,250,000 Total Term Awards (by company)
$90,000,000 Total: $39,600,000 $17,100,000 $12,600,000 $16,200,000 $4,500,000

 

  (1)The Aggregate Term Award will be split into two equal tranches to be
granted in December 2019 and December 2020, with each tranche cliff vesting on
December 31 of 2023 and 2024, respectively, except LTAH’s awards of upfront RSUs
will vest on the fourth anniversary of each grant date.

 

(2)The exercise price of any options granted by the Provider or a Service
Company will equal the fair market value of the underlying stock on the grant
date determined in accordance with the governing plan, which will not occur
during a blackout. The value will be determined in accordance with the
applicable company’s standard grant practice.

 

Methodology for Allocation of 2020 tranche of Aggregate Term Awards

 

With respect to the second tranche of the Aggregate Term Awards to be granted on
or before December 15, 2020, the awards will be the responsibility of the
Provider and each Service Company based on an allocation of $45 million grant
value across each class of Common Stock and on the following two factors, each
weighted 50%: (i) the relative market value of each such class of Common Stock
and (ii) the average of (x) the percentage allocation of time for all Provider
employees across the applicable Service Company or tracking stock groups
represented by all Series C Common Stock and (y) the Executive’s percentage
allocation of time across the applicable Service Company or tracking stock
groups represented by all Series C Common Stock (in each case, for calendar year
2020), unless a different allocation method is otherwise agreed by the Provider
and the Service Companies in consultation with the Executive.

 



13

 